DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 15-18 are allowable. The restriction requirement among Groups I (claim 10), Group II (claim 11), Group III (claim 12), and Group V (claim 14), as set forth in the Office action mailed on 05/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/13/2020 is withdrawn.  Claim 11, directed to a cured product of the curable composition, claim 12, drawn to a molded article comprising the cured product, and claim 14, drawn to a structure comprising the cured product, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 1-10 and 15-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    230
    755
    media_image1.png
    Greyscale
 [0122] in an amount of 5 to 50 weight percent of the total weight of the monomer mixture [0026], and although Akiyama et al. (US 2007/0185224 A1, cited in IDS) teaches a glycidyl ether of glycerin or trimethylol propane that is an oxirane compound [0051] that is present in an organic dispersion medium [0050] that further comprises at least two kinds of polymerizable compounds selected from the group consisting of an oxetane compound and a vinyl 
    PNG
    media_image2.png
    124
    351
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    120
    335
    media_image3.png
    Greyscale
 [0043], the instant application provides evidence of unexpected results associated with these limitations. Specifically, in Table 1 of the specification of the instant application, Examples 1, 2, and 8 to 12 satisfied the limitations of claim 1 and me the claimed condition [1], Examples 5 to 7 satisfied the limitations of claim 1 and me the claimed condition [2], Examples 3 and 4 satisfied all of the limitations of claim 1, except that they did not meet one of the claimed conditions [1] and [2], and Comparative Example 1 satisfied all of the limitations of claim 1, except that it did not comprise a compound represented by Formula (c-1), and did not meet one of the claimed conditions [1] and [2]. Examples 1, 2, and 5 to 12 exhibited good or excellent alkali resistance and good or excellent overall evaluation, Examples 3 and 4 exhibited marginal alkali resistance and marginal overall evaluation, and Comparative Example 1 exhibited poor alkali resistance and poor overall evaluation [Table 1]. These results would have been unexpected before the effective filing date of the claimed invention because the prior art of record do not teach or suggest that the amount of Mizuta’s cycloaliphatic epoxy compound, the amount of Akiyama’s glycidyl ether of glycerin or trimethylol propane, and the amount of Mizuta’s oxetane compound that is represented by formula 
    PNG
    media_image1.png
    230
    755
    media_image1.png
    Greyscale
 would have affected alkali 
Since claim 6 recites a curable composition comprising the monomer mixture described in claim 1, and since claim 1 is allowed, claim 6 is also allowed.
Since claim 11 recites a cured product of the curable composition described in claim 6, and since claim 6 is allowed, claim 11 is allowed.
Since claim 12 recites a molded article comprising the cured product described in claim 11 and since claim 11 is allowed, claim 12 is allowed.
Since claim 13 recites a method of using the curable composition described in claim 10, since claim 10 recites the curable composition according to claim 6, and since claim 6 is allowed, claim 13 is also allowed.
Since claim 14 recites a structure comprising the cured product described in claim 11, and since claim 11 is allowed, claim 14 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767